UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JEFFREY M. COHEN,

                  Plaintiff,
                                               No. 6:18-cv-6812(MAT)
        -vs-                                   DECISION and ORDER

ROGER L. ALTMAN, ROSA ALTMAN,
SWITCH FUND INVESTMENT CLUB LP and
GOLDEN EAGLE INVESTMENT CLUB LP,

                  Defendants.



                               INTRODUCTION

     Jeffrey M. Cohen (“Plaintiff”), a resident of California,

commenced this action against defendants Roger L. Altman, Rosa

Altman, Switch Fund Investment Club LP (“Switch Fund”), and Golden

Eagle    Investment    Club    LP   (“Golden    Eagle”)   (collectively,

“Defendants”), all of whom are residents of New York. The Complaint

asserts counts of fraud, conversion, breach of fiduciary duty, and

breach of contract. Jurisdiction is premised on 28 U.S.C. § 1332

based on the complete diversity of citizenship among the parties

and the fact that the amount in controversy exceeds $75,000.

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Presently before the Court are Plaintiff’s Motion for Default

Judgment as to Golden Eagle and Switch Fund (Docket No. 11),

Plaintiff’s Motion to Change Venue (Docket No. 14), and the Motion

to Dismiss for Insufficient Service of Process and Improper Venue

                                    -1-
by Roger and Rosa Altman (Docket No. 22). Defendants filed a

Response (Docket No. 15) the Motion for Default Judgment, to which

Plaintiff filed a Reply (Docket No. 16). Defendants did not file

any responsive pleadings to Plaintiff’s Motion to Change Venue

(Docket No. 14). Plaintiff filed a Response (Docket No. 23) to

Defendants’ Motion to Dismiss (Docket No. 22).

     In his Motion to Change Venue (Docket No. 14), Plaintiff

acknowledges that he filed this action in the incorrect venue. He

asserts that the proper district is the Northern District of New

York. In his Motion for Default Judgment as to Golden Eagle and

Switch Fund, Plaintiff asserts that these defendants, because they

are limited partnerships, cannot appear pro se. In their Motion to

Dismiss for Insufficient Service of Process and Improper Venue,

Roger and Rosa Altman assert that they now reside in Virginia, that

venue is improper in this District, and that they were not properly

served.

     For the reasons discussed below, the Complaint is dismissed

without prejudice pursuant to 28 U.S.C. § 1406(a).

                                 DISCUSSION

     Plaintiff    acknowledges     that    he    incorrectly     selected   the

Western District of New York as the forum for this action. See

Docket    No.   14-1,   ¶   8.   Plaintiff      asserts   that   the   limited

partnerships, Golden Eagle and Switch Fund, have bank accounts in

the Northern District of New York. See id., ¶ 3 & Exhibit (“Ex.”)


                                     -2-
A. In addition, Plaintiff states, Roger Altman purported to own

20172 Blue Heron Lane, Alexandria Bay, Jefferson County, New York,

which he allegedly offered to sell to raise funds to satisfy

financial   obligations   owed   to   Plaintiff.   Id.,   ¶   5   &   Ex.   C.

Plaintiff indicates that Rosa Altman is the record owner of 20172

Blue Heron Lane, Alexandria Bay, Jefferson County, New York. Id. &

Ex. D. Thus, Plaintiff asserts, the proper forum for this action is

the Northern District of New York, where Alexandria Bay is located.

Plaintiff argues that “[i]ncorrectly specifying venue is a curable

defect, 28 U.S.C. § 1406(a), and granting this relief is within the

discretion of the Court.” Docket No. 14-1, ¶ 15. Plaintiff goes on

to state that the Court is “authorized by statute, 28 U.S.C. §

1404(a)[,] to transfer this case thereby effecting a cure of this

inadvertent defect.” Id., ¶ 16 (citing 28 U.S.C. § 1404(a) (“For

the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any

other district or division where it might have been brought.”).

     Plaintiff has incorrectly relied on 28 U.S.C. § 1404(a)

(“Section 1404(a)”) for his venue-transfer motion. Section 1404(a)

“operates on the premises that the plaintiff has properly exercised

his venue privilege.” Van Dusen v. Barrack, 376 U.S. 612, 634

(1964) (footnote omitted). Title 28 U.S.C. § 1406(a) (“Section

1406(a)”), on the other hand, “provides for transfer from forums in

which venue is wrongly or improperly laid.” Id. Specifically,


                                  -3-
Section 1406(a) states that “[t]he district court of a district in

which is filed a case laying venue in the wrong division or

district shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could

have been brought.” 28 U.S.C. § 1406(a) (emphasis supplied).

     The first consideration under Section 1406(a), whether this

District is the “wrong” venue, is determined by reference to 28

U.S.C. § 1391. This section, subject to exceptions not applicable

here, “shall govern the venue of all civil actions brought in

district   courts   of   the   United    States.   .   .   .”   28   U.S.C.   §

1391(a)(1). Title 28 U.S.C. § 1391(b) goes on to provide that “[a]

civil action may be brought in—(1) a judicial district in which any

defendant resides, if all defendants are residents of the State in

which the district is located; (2) a judicial district in which a

substantial part of the events or omissions giving rise to the

claim occurred, or a substantial part of property that is the

subject of the action is situated; or (3) if there is no district

in which an action may otherwise be brought as provided in this

section, any judicial district in which any defendant is subject to

the court’s personal jurisdiction with respect to such action.” 28

U.S.C. § 1391(b). The Western District of New York does not meet

any of the criteria in subsections (1) through (3).

     The Court must now determine whether it is in the interest of

justice to transfer this case to a proper forum rather than to


                                   -4-
dismiss it. The Court need not have personal jurisdiction over the

defendants in order to transfer a case under 28 U.S.C. § 1406(a).

See Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466 (1962) (“The

language   of   [28    U.S.C.    §]   1406(a)   is   amply   broad   enough   to

authorize the transfer of cases, however wrong the plaintiff may

have been in filing his case as to venue, whether the court in

which it was filed had personal jurisdiction over the defendants or

not.”). However, “[t]he transferee court must be one in which the

action could have been properly filed initially, satisfying venue

and personal jurisdiction requirements.” McCulley v. Anglers Cove

Condo. Ass’n, Inc., 977 F. Supp. 177, 181 (E.D.N.Y. 1997) (citing

Minnette v. Time Warner, 997 F.2d 1023, 1026 (2d Cir. 1993)); see

also Davis v. Am. Soc’y of Civil Engineers, 290 F. Supp.2d 116, 120

(D. D.C. 2003) (stating that to transfer venue of an action, in

interests of justice, district court must ensure as a preliminary

matter that venue is proper and that defendants are subject to

personal jurisdiction in transferee forum) (citations omitted).

     The   Court      finds    that   Plaintiff      has   not   fulfilled    his

obligation to demonstrate that the Northern District of New York

can exercise personal jurisdiction over all the defendants. The

Court   notes   that    Rosa    and   Roger   Altman   assert    they   are   now

residents of Williamsburg, Virginia. And Plaintiff states that the

limited partnership defendants, Golden Eagle and Switch Fund, are

(or were) New Jersey corporations. Furthermore, Plaintiff has not


                                       -5-
demonstrated that the Northern District of New York is a venue in

which the action could have been brought, i.e., that it satisfies

subsections (1), (2) or (3) of 28 U.S.C. § 1391(b).

      Therefore, even considering Plaintiff’s Motion to Change Venue

under the proper section, § 1406(a), the Court finds that it is not

in the interest of justice to transfer this action to the Northern

District of New York. The principle is well settled that “[i]t is

the plaintiff’s obligation to institute his action in a permissible

forum, both in terms of jurisdiction and venue.” § 1352 Motions to

Dismiss—Improper Venue, 5B Fed. Prac. & Proc. Civ. § 1352 & n. 10

(3d   ed.)   (collecting   cases).   Although   Plaintiff   eventually

recognized he failed to identify the correct venue, Plaintiff still

has not demonstrated that his newly selected venue, the Northern

District of New York, is a proper forum.        Having found that the

transfer requested by Plaintiff is not in the interest of justice,

the Court’s only other option under § 1406(a) is dismissal of the

action. The dismissal will be without prejudice with leave to

refile.

                              CONCLUSION

      For the foregoing reasons, the Court denies Plaintiff’s Motion

to Change Venue (Docket No. 14). The Court grants the Motion to

Dismiss for Insufficient Service of Process and Improper Venue by

Roger and Rosa Altman (Docket No. 22). The action is dismissed

without prejudice with leave to refile in a proper forum. The


                                 -6-
Motion for Default Judgment (Docket No. 11) accordingly is denied

as moot.

     SO ORDERED.


                                       S/ Michael A. Telesca

                                  HONORABLE MICHAEL A. TELESCA
                                  United States District Judge

DATED:     February 11, 2019
           Rochester, New York




                                 -7-
